
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


INTELLECTUAL PROPERTY SECURITY AGREEMENT
(Subsidiary)


        This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as the same may from time
to time be amended, restated or otherwise modified, this "Agreement") is made as
of the 8th day of February, 2008 by ALDILA GOLF CORP., a Delaware corporation
("Pledgor") in favor of KEYBANK NATIONAL ASSOCIATION ("Lender").

        1.    Recitals.    

        ALDILA, INC., a Delaware corporation (together with its successors and
assigns, "Borrower"), is entering into that certain Credit and Security
Agreement, dated as of February 8, 2008, with Lender (as the same may from time
to time be amended, restated or otherwise modified, the "Credit Agreement").
Pledgor desires that Lender grant the financial accommodations as described in
the Credit Agreement.

        Pledgor, a subsidiary of Borrower whose financing is provided by the
Loans, as defined in the Credit Agreement, deems it to be in the direct
pecuniary and business interests of Pledgor that Borrower obtain from Lender the
Commitment, as defined in the Credit Agreement, and the Loans, provided for in
the Credit Agreement.

        Pledgor understands that Lender is willing to enter into and grant the
financial accommodations to Borrower provided for in the Credit Agreement only
upon certain terms and conditions, one of which is that Pledgor grant to Lender,
a security interest in the Collateral, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of Lender entering
into the Credit Agreement each financial accommodation granted to Borrower by
Lender and for other valuable consideration.

        2.    Definitions.    Except as specifically defined herein,
(a) capitalized terms used herein that are defined in the Credit Agreement shall
have their respective meanings ascribed to them in the Credit Agreement, and
(b) unless otherwise defined in the Credit Agreement, terms that are defined in
the U.C.C. are used herein as so defined. As used in this Agreement, the
following terms shall have the following meanings:

        "Assignment" means an Assignment in the form of Exhibit A attached
hereto.

        "Collateral" means, collectively, all of Pledgor's existing and future
right, title and interest in, to and under (a) industrial designs, patents,
patent registrations, patent applications, trademarks, trademark registrations,
trademark applications, service marks, trade names and copyright registrations,
and other intellectual property or registrations, whether federal, state or
foreign, including, but not limited to, those that are registered or pending as
listed on Schedule 1 hereto (as such Schedule 1 may from time to time be
amended, supplemented or otherwise modified); (b) common law trademark rights,
copyrights, improvements, confidential information and inventions; (c) renewals,
continuations, extensions, reissues and divisions of any of the foregoing;
(d) rights to sue for past, present and future infringements or any other
commercial tort claims relating to any of the foregoing; (e) all licenses and
all income, revenue and royalties with respect to any licenses, whether
registered or unregistered and all other payments earned under contract rights
relating to any of the foregoing; (f) all general intangibles and all intangible
intellectual or similar property of Pledgor connected with and symbolized by any
of the foregoing; (g) goodwill associated with any of the foregoing; (h) all
payments under insurance, including the returned premium upon any cancellation
of insurance (whether or not Lender is the loss payee thereof) or any indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to any of the foregoing; and (i) Proceeds of any of the foregoing.

        "Event of Default" means an event or condition that constitutes an Event
of Default, as defined in Section 8.1 hereof.

--------------------------------------------------------------------------------



        "Hedge Agreement" means any Hedge Agreement, as defined in the Credit
Agreement, existing between a Company and Lender.

        "ITU Application" means a trademark application filed with the USPTO
pursuant to 15 U.S.C. § 1051(b).

        "Obligations" means, collectively, (a) all Indebtedness and other
obligations now owing or hereafter incurred by Borrower to Lender pursuant to
the Credit Agreement and the other Loan Documents; (b) each renewal, extension,
consolidation or refinancing of any of the foregoing, in whole or in part;
(c) all interest from time to time accruing on any of the foregoing, and all
fees and other amounts payable by Borrower pursuant to the Credit Agreement or
any other Loan Document; (d) all obligations and liabilities of any Company now
existing or hereafter incurred to Lender (or any affiliate of Lender) under,
arising out of, or in connection with any Hedge Agreement; (e) every other
liability, now or hereafter owing to Lender (or any affiliate of Lender) by
Borrower or Pledgor, and includes, without limitation, every liability, whether
owing by only Borrower or Pledgor or by Borrower or Pledgor with one or more
others in a several, joint or joint and several capacity, whether owing
absolutely or contingently, whether created by note, overdraft, guaranty of
payment or other contract or by a quasi-contract, tort, statute or other
operation of law, whether incurred directly to Lender (or such affiliate) or
acquired by Lender (or such affiliate) by purchase, pledge or otherwise and
whether participated to or from Lender (or such affiliate) in whole or in part;
and (f) all Related Expenses.

        "Proceeds" means (a) any proceeds, and (b) whatever is received upon the
sale, exchange, collection, or other disposition of Collateral or proceeds,
whether cash or non-cash. Cash proceeds includes, without limitation, moneys,
checks, and Deposit Accounts. Except as expressly authorized in this Agreement,
the right of Lender to Proceeds specifically set forth herein or indicated in
any financing statement shall never constitute an express or implied
authorization on the part of Lender to Pledgor's sale, exchange, collection, or
other disposition of any or all of the Collateral.

        "Trademark Act" means the U.S Trademark Act of 1946, as amended.

        "U.C.C." means the Uniform Commercial Code, as in effect from time to
time in the State of Ohio.

        "USCO" means the United States Copyright Office in Washington D.C.

        "USPTO" means the United States Patent and Trademark Office in
Washington D.C.

        3.    Grant of Assignment and Security Interest.    In consideration of
and as security for the full and complete payment of all of the Obligations,
Pledgor hereby agrees that Lender shall at all times have, and hereby grants to
Lender, a security interest in all of the Collateral, including (without
limitation) all of Pledgor's future Collateral, irrespective of any lack of
knowledge by Lender of the creation or acquisition thereof. Pledgor and Lender
hereby acknowledges and agrees that with respect to any ITU Application included
within the Collateral, to the extent such an ITU Application would under the
Trademark Act be deemed to be transferred in violation of 15 U.S.C. § 1060(a) as
a result of the security interest granted herein or otherwise invalidated or
made unenforceable as a result of the execution or performance of this
Agreement, no security interest shall be deemed to have been granted in such ITU
Application (notwithstanding the provisions of this Agreement or any other Loan
Document) until such time as the circumstances that would give rise to such
violation, invalidation or unenforceability no longer exist.

        4.    Representations and Warranties.    Pledgor hereby represents and
warrants to Lender as follows:

        4.1.    Pledgor owns all of the Collateral and, whether the same are
registered or unregistered, to Pledgor's knowledge, no such Collateral has been
adjudged invalid or unenforceable.

2

--------------------------------------------------------------------------------



        4.2.    To Pledgor's knowledge, the Collateral is valid and enforceable.

        4.3.    Pledgor has no knowledge of any material claim that the use of
any of the Collateral does or may violate the rights of any Person.

        4.4.    Except for liens expressly permitted pursuant to Section 5.9 of
the Credit Agreement, Pledgor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to the Collateral, free and clear
of any liens, charges and encumbrances, including, without limitation, pledges,
assignments, licenses, registered user agreements and covenants by Pledgor not
to sue third Persons.

        4.5.    Pledgor has full power, authority and legal right to pledge the
Collateral and enter into this Agreement and perform its terms.

        4.6.    Pledgor has used, and shall continue to use, for the duration of
this Agreement, proper statutory notice in connection with its use of the
Collateral, except where the failure to do so will not have a material adverse
effect on Pledgor.

        5.    Further Assignment Prohibited.    Pledgor shall not enter into any
agreement that is inconsistent with Pledgor's obligations under this Agreement
and shall not otherwise sell or assign its interest in, or grant any license or
sublicense with respect to, any of the Collateral without Lender's prior written
consent, which consent shall not be unreasonably withheld. Absent such prior
written consent, any attempted sale or license is null and void.

        6.    Right to Inspect.    Upon delivery of at least three (3) Business
Days advance written notice to Pledgor, Pledgor hereby grants to Lender and its
employees and agents the right, during regular business hours, to visit any
location of Pledgor or, if applicable, any other location, and to inspect the
products and quality control records relating thereto at Pledgor's expense.

        7.    Standard Patent and Trademark Use.    Pledgor shall not use the
Collateral in any manner that would jeopardize the validity or legal status
thereof. Pledgor shall comply with all patent marking requirements as specified
in 35 U.S.C. §287. Pledgor shall use commercially reasonable efforts to conform
its usage of any trademarks to standard trademark usage, including, but not
limited to, using the trademark symbols ®, ™, andSM where appropriate.

        8.    Event of Default.    

        8.1.    The occurrence of an Event of Default, as defined in the Credit
Agreement, shall constitute an Event of Default.

        8.2.    Pledgor expressly acknowledges that Lender shall record this
Agreement with the USCO and the USPTO, as appropriate. Contemporaneously
herewith, Pledgor shall execute and deliver to Lender the Assignment, which
Assignment shall have no force and effect and shall be held by Lender in escrow
until the occurrence and continuation of an Event of Default; provided, that,
anything herein to the contrary notwithstanding, the security interest and
collateral assignment granted herein shall be effective as of the date of this
Agreement. After the occurrence of an Event of Default, the Assignment shall
immediately take effect upon certification of such fact by an authorized officer
of Lender in the form reflected on the face of the Assignment and Lender may, in
its sole discretion, record the Assignment with the USCO and the USPTO, as
appropriate, or in any appropriate office in any foreign jurisdiction in which
such patent, trademark, copyright or other intellectual property interest is
registered, or under whose laws such property interest has been granted.

        8.3.    If an Event of Default shall occur and be continuing, Pledgor
irrevocably authorizes and empowers Lender to terminate Pledgor's use of the
Collateral and to exercise such rights and remedies as allowed by law. Without
limiting the generality of the foregoing, after any delivery or

3

--------------------------------------------------------------------------------






taking of possession of the Collateral, or any thereof, pursuant to this
Agreement, then, with or without resort to Pledgor or any other Person or
property, all of which Pledgor hereby waives, and upon such terms and in such
manner as Lender may deem advisable, Lender, in its sole discretion, may sell,
assign, transfer and deliver any of the Collateral, together with the associated
goodwill, or any interest that Pledgor may have therein, at any time, or from
time to time. No prior notice need be given to Pledgor or to any other Person in
the case of any sale of Collateral that Lender determines to be declining
speedily in value or that is customarily sold in any recognized market, but in
any other case Lender shall give Pledgor no fewer than ten (10) days prior
notice of either the time and place of any public sale of the Collateral or of
the time after which any private sale or other intended disposition thereof is
to be made. Pledgor waives advertisement of any such sale and (except to the
extent specifically required by the preceding sentence) waives notice of any
kind in respect of any such sale. At any such public sale, Lender may purchase
the Collateral, or any part thereof, free from any right of redemption, all of
which rights Pledgor hereby waives and releases. After deducting all Related
Expenses, and after paying all claims, if any, secured by liens having
precedence over this Agreement, Lender may apply the net proceeds of each such
sale to or toward the payment of the Obligations, whether or not then due, in
such order and by such division as Lender in its sole discretion may deem
advisable. Any excess, to the extent permitted by law, shall be paid to Pledgor,
and the obligors on the Obligations shall remain liable for any deficiency. In
addition, Lender shall at all times have the right to obtain new appraisals of
Pledgor or the Collateral, the cost of which shall be paid by Pledgor.

        9.    Maintaining Collateral; Attorneys' Fees, Costs and
Expenses.    Pledgor shall have the obligation and duty to perform all acts
necessary to maintain or preserve the Collateral, provided that Pledgor shall
not be obligated to maintain any Collateral in the event Pledgor determines, in
the reasonable business judgment of Pledgor, that the maintenance of such
Collateral is no longer necessary in Pledgor's business. Any and all reasonable
fees, costs and expenses, of whatever kind or nature, including, without
limitation, the reasonable attorneys' fees and legal expenses incurred by Lender
in connection with the amendment and enforcement of this Agreement, all
renewals, required affidavits and all other documents relating hereto and the
consummation of this transaction, the filing or recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, reasonable counsel fees, maintenance fees, encumbrances
or otherwise protecting, maintaining or preserving the Collateral, or in
defending or prosecuting any actions or proceedings arising out of or related to
the Collateral, shall be borne and paid by Pledgor, upon demand by Lender, and,
until so paid, shall be added to the principal amount of the Obligations.

        10.    Pledgor's Obligation to Prosecute.    Except as otherwise agreed
to by Lender in writing, Pledgor shall have the duty to prosecute diligently any
patent, trademark, service mark or copyright application pending as of the date
of this Agreement or thereafter until the Obligations shall have been paid in
full, to file and prosecute opposition and cancellation proceedings and to do
any and all acts that are necessary or desirable to preserve and maintain all
rights in the Collateral, including, but not limited to, payment of any
maintenance fees. Any expenses incurred in connection with the Collateral shall
be borne by Pledgor. Pledgor shall not abandon any Collateral without the prior
written consent of Lender, unless such abandonment will not have a material
adverse effect on Pledgor or such abandonment is in connection with the
abandonment of a product or product line.

        11.    Lender's Right to Enforce.    Pledgor shall have the right to
bring any opposition proceeding, cancellation proceeding or lawsuit in its own
name to enforce or protect the Collateral. Lender shall have the right, but
shall have no obligation, to join in any such action. Pledgor shall promptly,
upon demand, reimburse and indemnify Lender for all damages, reasonable costs
and expenses, including reasonable attorneys' fees incurred by Lender in
connection with the provisions of this Section 11, in the event Lender elects to
join in any such action commenced by Pledgor.

4

--------------------------------------------------------------------------------



        12.    Power of Attorney.    Pledgor hereby authorizes and empowers
Lender to make, constitute and appoint any officer or agent of Lender as Lender
may select, in its exclusive discretion, as Pledgor's true and lawful
attorney-in-fact, with the power to endorse, after the occurrence and during the
continuation of an Event of Default, Pledgor's name on all applications,
documents, papers and instruments necessary for Lender to use the Collateral, or
to grant or issue any exclusive or nonexclusive license under the Collateral to
any third party, or necessary for Lender to assign, pledge, convey or otherwise
transfer title in or dispose of the Collateral, together with associated
goodwill to a third party or parties. Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney shall be irrevocable for the life of this Agreement.

        13.    Lender's Right to Perform Obligations.    If Pledgor fails to
comply with any of its obligations under this Agreement Lender may, but is not
obligated to, upon giving reasonable notice to Pledgor, do so in Pledgor's name
or in the name of Lender, but at Pledgor's expense, and Pledgor hereby agrees to
reimburse Lender, upon request, in full for all expenses, including reasonable
attorneys' fees, incurred by Lender in protecting, defending and maintaining the
Collateral.

        14.    Additional Documents.    Pledgor shall, upon written request of
Lender, enter into such additional documents or instruments as may be required
by Lender in order to effectuate, evidence or perfect Lender's interest in the
Collateral, as evidenced by this Agreement.

        15.    New Collateral.    If, before the Obligations shall have been
irrevocably paid in full and the Commitment terminated, Pledgor shall obtain
rights to any new Collateral, the provisions of this Agreement hereby shall
automatically apply thereto as if the same were identified on Schedule 1 as of
the date hereof and Pledgor shall give Lender prompt written notice thereof.

        16.    Modifications for New Collateral.    Pledgor hereby authorizes
Lender to modify this Agreement by amending Schedule 1 to include any future
Collateral as contemplated by Sections 1 and 15 hereof and, at Lender's request,
Pledgor shall execute any documents or instruments reasonably required by Lender
in order to modify this Agreement as provided by this Section 16, provided that
any such modification to Schedule 1 shall be effective without the signature of
Pledgor.

        17.    Termination.    At such time as the Obligations shall have been
irrevocably paid in full, the Commitment, as defined in the Credit Agreement,
terminated, and the Credit Agreement terminated and not replaced by any other
credit facility with Lender, Pledgor shall have the right to terminate this
Agreement. Upon written request of Pledgor, Lender shall execute and deliver to
Pledgor all deeds, assignments, and other instruments as may be necessary or
proper to release Lender's security interest in and assignment of the Collateral
and to re-vest in Pledgor full title to the Collateral, subject to any
disposition thereof that may have been made by Lender pursuant hereto.

        18.    No Waiver.    No course of dealing between Pledgor and Lender,
nor any failure to exercise, nor any delay in exercising, on the part of Lender,
any right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

        19.    Maximum Liability of Pledgor.    Anything in this Agreement to
the contrary notwithstanding, in no event shall the amount of the Obligations
secured by this Agreement exceed the maximum amount that (after giving effect to
the incurring of the obligations hereunder and to any rights to contribution of
Pledgor from other affiliates of Borrower) would not render the rights to
payment of Lender hereunder void, voidable or avoidable under any applicable
fraudulent transfer law.

        20.    Remedies Cumulative.    All of the rights and remedies of Lender
with respect to the Collateral, whether established hereby or by the Loan
Documents, or by any other agreements or by law shall be cumulative and may be
executed singularly or concurrently.

5

--------------------------------------------------------------------------------



        21.    Severability.    The provisions of this Agreement are severable,
and, if any clause or provision shall be held invalid and unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

        22.    Modifications.    This Agreement may be amended or modified only
by a writing signed by Pledgor and Lender. In the event that any provision of
this Agreement is deemed to be inconsistent with any provision of any other
document, other than the Credit Agreement, the provisions of this Agreement
shall control.

        23.    Assignment and Successors.    This Agreement shall not be
assigned by Pledgor without the prior written consent of Lender. This Agreement
shall bind the successors and permitted assigns of Pledgor and shall benefit the
successors and assigns of Lender. Any attempted assignment or transfer without
the prior written consent of Lender shall be null and void.

        24.    Notice.    All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to Pledgor,
mailed or delivered to it, addressed to it at the address of Pledgor specified
on the signature page of this Agreement, if to Lender, mailed or delivered to
it, addressed to the address of Lender specified on the signature pages of the
Credit Agreement or, as to each party, at such other address as shall be
designated by such party in a written notice to each of the other parties. All
notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered or two Business
Days after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that notices pursuant to any of the provisions
hereof shall not be effective until received.

        25.    Governing Law; Submission to Jurisdiction.    The provisions of
this Agreement and the respective rights and duties of Pledgor and Lender
hereunder shall be governed by and construed in accordance with Ohio law,
without regard to principles of conflict of laws. Pledgor hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, any Loan Document or any Related Writing, and
Pledgor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Pledgor hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the laying of venue in any such action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise. Pledgor agrees that a final,
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

[Remainder of page intentionally left blank.]

6

--------------------------------------------------------------------------------



        JURY TRIAL WAIVER.    PLEDGOR, BORROWER AND LENDER, TO THE EXTENT
PERMITTED BY LAW, EACH WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG LENDER,
BORROWER AND PLEDGOR, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED THERETO.

        IN WITNESS WHEREOF, the undersigned has executed and delivered this
Intellectual Property Security Agreement as of the date first set forth above.

Address: 14145 Danielson Street, Suite B   ALDILA GOLF CORP.   Poway, CA 92064  
      Attn: Chief Financial Officer   By: Peter R. Mathewson

--------------------------------------------------------------------------------

Peter R. Mathewson
President

Signature Page to
Intellectual Property Security Agreement

--------------------------------------------------------------------------------






SCHEDULE 1


        None as of the Closing Date.

S-1

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT


        THIS DOCUMENT SHALL BE HELD BY LENDER, IN ESCROW PURSUANT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENT
(THE "AGREEMENT"), DATED AS OF FEBRUARY 8, 2008, EXECUTED BY ALDILA GOLF CORP.,
A DELAWARE CORPORATION ("PLEDGOR"), IN FAVOR OF KEYBANK NATIONAL ASSOCIATION,
(TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, "LENDER"). BY SIGNING IN THE SPACE
PROVIDED BELOW, THE UNDERSIGNED OFFICER OF LENDER CERTIFIES THAT AN EVENT OF
DEFAULT, AS DEFINED IN THE AGREEMENT, HAS OCCURRED AND IS CONTINUING AND THAT
LENDER HAS ELECTED TO TAKE POSSESSION OF THE COLLATERAL, AS DEFINED BELOW, AND
TO RECORD THIS DOCUMENT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR
THE UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, OR IN ANY APPROPRIATE OFFICE
IN ANY FOREIGN JURISDICTION IN WHICH SUCH PATENT, TRADEMARK, COPYRIGHT OR OTHER
INTELLECTUAL PROPERTY INTEREST IS REGISTERED, OR UNDER WHOSE LAWS SUCH PROPERTY
INTEREST HAS BEEN GRANTED. UPON RECORDING OF THIS DOCUMENT WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE OR UNITED STATES COPYRIGHT OFFICE, AS
APPLICABLE, OR IN ANY APPROPRIATE OFFICE IN ANY FOREIGN JURISDICTION IN WHICH
SUCH PATENT, TRADEMARK, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY INTEREST IS
REGISTERED, OR UNDER WHOSE LAWS SUCH PROPERTY INTEREST HAS BEEN GRANTED, THIS
LEGEND SHALL CEASE TO HAVE ANY FORCE OR EFFECT.

    KEYBANK NATIONAL ASSOCIATION
 
 
By:
  

--------------------------------------------------------------------------------

    Name:   

--------------------------------------------------------------------------------

    Title:   

--------------------------------------------------------------------------------

E-1

--------------------------------------------------------------------------------




ASSIGNMENT


        WHEREAS, ALDILA GOLF CORP., a Delaware corporation ("Pledgor"), is the
owner of the Collateral, as hereinafter defined;

        WHEREAS, Pledgor has executed an Intellectual Property Security
Agreement, dated as of February 8, 2008 (as the same may from time to time be
amended, restated or otherwise modified, the "Agreement"), in favor of KEYBANK
NATIONAL ASSOCIATION (together with its successors and assigns, "Lender"),
pursuant to which Pledgor has granted to Lender a security interest in the
Collateral as security for the Obligations, as defined in the Agreement;

        WHEREAS, the Agreement provides that the security interest in the
Collateral is effective as of the date of the Agreement;

        WHEREAS, the Agreement provides that this Assignment shall become
effective upon the occurrence and continuation of an Event of Default, as
defined in the Agreement, and Lender's election to take actual title to the
Collateral;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, Pledgor, its successors and assigns, subject to the limitations stated
in the paragraph immediately following, does hereby transfer, assign and set
over unto Lender, and its successors, transferees and assigns, all of Pledgor's
existing and future right, title and interest in, to and under (a) patents,
patent registrations, patent applications, trademarks, trademark registrations,
trademark applications, service marks, trade names and copyright registrations,
whether federal, state or foreign; (b) common law trademark rights, copyrights,
improvements and inventions; (c) renewals, continuations, extensions, reissues
and divisions of any of the foregoing; (d) rights to sue for past, present and
future infringements or any other commercial tort claims relating to any of the
foregoing; (e) all licenses and all income, revenue and royalties with respect
to any licenses, whether registered or unregistered, and all other payments
earned under contract rights, relating to any of the foregoing; (f) all general
intangibles and all intangible intellectual or similar property of Pledgor
connected with and symbolized by any of the foregoing; (g) goodwill associated
with any of the foregoing; (h) all payments under insurance, including the
returned premium upon any cancellation of insurance, (whether or not Lender is
the loss payee thereof) or any indemnity, warranty or guaranty payable by reason
of loss or damage to or otherwise with respect to any of the foregoing; and
(i) Proceeds of any of the foregoing (collectively, the "Collateral"),
including, but not limited to, the Collateral listed on Schedule 1 hereto that
is (i) registered in the United States Copyright Office in Washington, D.C.,
(ii) registered in the United States Patent and Trademark Office in Washington
D.C. or that is the subject of pending applications in the United States Patent
and Trademark Office, or (iii) registered or pending registration in any foreign
jurisdiction.

        This Assignment shall be effective only upon certification of an
authorized officer of Lender, as provided above, that (a) an Event of Default,
as defined in the Agreement, has occurred and is continuing, and (b) Lender has
elected to take actual title to the Collateral.

        IN WITNESS WHEREOF, the undersigned has caused this Agreement to be
executed by its duly authorized officer on February 8, 2008.

    ALDILA GOLF CORP.
 
 
By:
  

--------------------------------------------------------------------------------

    Name:   

--------------------------------------------------------------------------------

    Title:   

--------------------------------------------------------------------------------

E-2

--------------------------------------------------------------------------------




SCHEDULE 1


        None as of the Closing Date.


E-3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30



INTELLECTUAL PROPERTY SECURITY AGREEMENT (Subsidiary)
SCHEDULE 1
EXHIBIT A FORM OF ASSIGNMENT
ASSIGNMENT
SCHEDULE 1
